DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 06/17/2022, have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 06/17/2022, have been fully considered and are persuasive. Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited from the independent claims 1, 11 and 14-17, i.e., “A passenger management device installed in a train comprising: a processor; and a memory storing executable instructions that, when executed by the processor, causes the processor to perform as: an image transmission unit that transmits information on at least a portion including a person of a plurality of images generated by at least one camera installed in the train and generated at different timings to a passenger information processing device that performs person specifying processing; a processing result acquisition unit that acquires person specifying information which is a processing result of each of the plurality of images by the passenger information processing device and that specifies the person included in the image in association with attribute information which for specifying a position of the person and a time point; a getting-on station management unit that causes a first storage to store getting-on station information that specifies a getting-on station of the person in association with the person specifying information of the person using the person specifying information and the attribute information associated with the person specifying information; and 2SUPPLEMENTAL AMENDMENTAttorney Docket No.: Q253774 Appln. No.: 16/822,701 a getting-off station management unit that causes the first storage to store getting-off station information that specifies a getting-off station of the person in association with the person specifying information of the person using the person specifying information and the attribute information associated with the person specifying information.”, (and thus the corresponding dependent claims 2-10, 12 and 13) as filed on 06/21/2022.
	Therefore, claims 1-17 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644